Citation Nr: 0737436	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  05-13 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for erectile 
dysfunction as secondary to in-service surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The veteran had active military service from July 1954 to 
June 1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's April 2005 VA Form 9 notes he requested a 
videoconference Board hearing.  While a March 9, 2007 letter 
from the veteran's representative indicates he withdrew his 
request for a hearing, the representative's VA Form 646, 
dated March 14, 2007, indicates the veteran wished to attend 
a videoconference Board hearing.  A subsequent note from a 
Decision Review Officer dated May 9, 2007, indicates the 
veteran desired a Travel Board hearing.  As such hearing has 
not yet been conducted, this matter should be REMANDED to 
schedule the veteran for a Travel Board or videoconference 
Board hearing.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) 
(2007).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board or 
videoconference Board hearing of his 
choosing per his request.  Appropriate 
notification should be given to the 
appellant and his representative, and such 
notification should be documented and 
associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



